TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00059-CR




                                     State of Texas, Appellant

                                                  v.

                                    Aaron Lagunas, Appellee



               FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
         NO. 2001CR1734, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING




               The State seeks to appeal an order by the county court at law granting appellee Aaron

Lagunas’s motion to suppress evidence. See Tex. Code Crim. Proc. Ann. art. 44.01(a)(5) (West

Supp. 2002). We will dismiss the appeal for noncompliance with article 44.01.

               The elected prosecuting attorney—not an assistant—must personally supervise and

authorize appeals pursuant to article 44.01. State v. Muller, 829 S.W.2d 805, 810 (Tex. Crim. App.

1992). To comply with the statute, the elected prosecuting attorney must either physically sign the

notice of appeal or personally instruct and authorize a subordinate to do so. Id. The notice of appeal

in this cause was signed by the assistant criminal district attorney. The statement in the notice of

appeal that the State is acting “by and through its Criminal District Attorney of Comal County” is not

adequate to fulfill the statutory requirement. Id. at 811.

               In an appeal from an order granting a motion to suppress, the elected prosecuting

attorney must also certify that the appeal is not taken for the purpose of delay and that the evidence
in question is of substantial importance to the State. Art. 44.01(a)(5). In this cause, the certification

is signed by the assistant criminal district attorney and therefore does not satisfy this additional

statutory requirement. Muller, 829 S.W.2d at 809; State v. Brown, 843 S.W.2d 267, 268 (Tex.

App.—Austin 1992, no pet.).

                The State did not properly perfect its appeal within the fifteen days in which it is

allowed to “make an appeal.” Art. 44.01(d); see Muller, 829 S.W.2d at 812; State v. Demaret, 764
S.W.2d 857, 858 (Tex. App.—Austin 1989, no pet.). This defect cannot be cured by later

amendment. State v. Riewe, 13 S.W.3d 408, 412-14 (Tex. Crim. App. 2000). Accordingly, the

appeal is dismissed.




                                                Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: April 11, 2002

Do Not Publish




                                                   2